           Case 2:16-cr-20291-NGE-EAS ECF No. 38-4, PageID.859 Filed 07/23/20 Page 1 of 3

                 Individualized Reentry Plan - Program Review (Inmate Copy)                         SEQUENCE: 02008424
                              Dept. of Justice / Federal Bureau of Prisons                       Team Date: 04-22-2020
                 Plan is for inmate: HARGROVE, ISAAC JAMES 54584-039

           Facility:     HAF HAZELTON FCI                              Proj. Rel. Date:   08-13-2026
            Name:        HARGROVE, ISAAC JAMES                         Proj. Rel. Mthd:   GCT REL
      Register No.:      54584-039                                        DNA Status:     MIL07485 / 06-01-2016
              Age:       46
      Date of Birth:     09-13-1973
Detainers
Detaining Agency                                   Remarks
NO DETAINER

Current Work Assignments
Facl        Assignment       Description                                   Start
HAF         M2 ORDERLY       UNIT ORDERLY                                  12-11-2019
Current Education Information
Facl     Assignment Description                                            Start
HAF         ESL HAS          ENGLISH PROFICIENT                            11-08-2017
HAF         GED EN           ENROLL GED NON-PROMOTABLE                     11-08-2017
Education Courses
SubFacl Action               Description                                   Start                  Stop
HAF                          BASIC GED: 1230-1400 R1 (M-F)                 12-04-2019             CURRENT
HAF          C               JOB FAIR INFORMATION                          08-16-2018             08-16-2018
HAF          C               ACE: DRIVER'S EDUCATION                       11-16-2017             12-21-2017
HAF          C               MANAGING YOUR DIABETES 12 HRS                 10-02-2017             11-20-2017
HAF          C               BLOOD PRESSURE 4 HOURS                        10-17-2017             11-20-2017
Discipline History (Last 6 months)
Hearing Date            Prohibited Acts
** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

Current Care Assignments
Assignment           Description                                           Start
CARE1-MH                     CARE1-MENTAL HEALTH                           09-15-2017
CARE2                        STABLE, CHRONIC CARE                          06-02-2016
Current Medical Duty Status Assignments
Assignment            Description                                          Start
ATH RESTR                    NO SPORTS/NO WEIGHT LIFTING                   09-13-2019
HGT RESTR                    NO LADDERS/NO UPPER BUNK                      09-13-2019
LOWER BUNK                   LOWER BUNK REQUIRED                           09-28-2017
MED HOLD                     MEDICAL HOLD - DO NOT TRANSFER                11-01-2017
NO PAPER                     NO PAPER MEDICAL RECORD                       06-01-2016
REG DUTY W                   REGULAR DUTY W/MED RESTRICTION                09-13-2019
SOFT SHOES                   SOFT SHOES ONLY                               09-28-2017
WHEELCHAIR                   REQUIRES WHEELCHAIR                           09-28-2017
YES F/S                      CLEARED FOR FOOD SERVICE                      12-09-2016
Current Drug Assignments
Assignment       Description                                               Start
DAP DIAG                DRUG ABUSE DIAGNOSIS PENDING                       04-03-2020
ED COMP                 DRUG EDUCATION COMPLETE                            05-03-2018
FRP Details
Most Recent Payment Plan
FRP Assignment:       COMPLT    FINANC RESP-COMPLETED           Start: 12-11-2019
Inmate Decision:  AGREED        $25.00               Frequency: QUARTERLY
Payments past 6 months:   $25.00            Obligation Balance: $0.00
Financial Obligations

Archived as of 04-22-2020                  Individualized Reentry Plan - Program Review (Inmate Copy)             Page 1 of 3
          Case 2:16-cr-20291-NGE-EAS ECF No. 38-4, PageID.860 Filed 07/23/20 Page 2 of 3

               Individualized Reentry Plan - Program Review (Inmate Copy)                                              SEQUENCE: 02008424
                            Dept. of Justice / Federal Bureau of Prisons                                            Team Date: 04-22-2020
               Plan is for inmate: HARGROVE, ISAAC JAMES 54584-039
Most Recent Payment Plan
No.         Type             Amount                   Balance                   Payable            Status
1           ASSMT            $200.00                  $0.00                     IMMEDIATE          COMPLETEDZ
                      Adjustments:         Date Added      Facl            Adjust Type    Reason                                 Amount
                                           12-10-2019      HAF             PAYMENT        INSIDE PMT                              $25.00
Payment Details
Trust Fund Deposits - Past 6 months: $0.00                                      Payments commensurate ?   N/A
New Payment Plan:            ** No data **


Progress since last review
Good progress since last review.

Next Program Review Goals
Continue enrollment in GED through next review.

Enroll in the NON-RES DAP no later than July 2020 and participate with satisfactory progress through January 2021. Furthermore, it is recommended
that you seek out assistance from the Psychology and Unit Team staff for individualized counseling on an as-needed basis.



Long Term Goals
Establish a financial savings for release needs. Contribute to your release fund by saving no less than $5.00 of monthly of income through your release
date.

Enroll in vocational training through the education department within the next year.


RRC/HC Placement


Comments
Finance/Poverty Need Screen
Is there documentation in the PSR of any of the following?
_No_       Any history of Bankruptcy
_No_       No bank account
_No_       No assets nor liabilities noted in PSR
_yes       Debts noted in Credit Report or other sources
_No_       Tax Liabilities/back taxes
_No_       Unpaid alimony/child support
_No_       other indications of lack of financial management skills (specify)
           _________________________________________________

YES __X____            NO ________ (if any of the above, check yes)
If the answer is yes, the inmate has a financial/poverty skills need.




Archived as of 04-22-2020                      Individualized Reentry Plan - Program Review (Inmate Copy)                               Page 2 of 3
        Case 2:16-cr-20291-NGE-EAS ECF No. 38-4, PageID.861 Filed 07/23/20 Page 3 of 3

              Individualized Reentry Plan - Program Review (Inmate Copy)                           SEQUENCE: 02008424
                           Dept. of Justice / Federal Bureau of Prisons                         Team Date: 04-22-2020
              Plan is for inmate: HARGROVE, ISAAC JAMES 54584-039

                 Name:      HARGROVE, ISAAC JAMES                   DNA Status:    MIL07485 / 06-01-2016
           Register No.:    54584-039
                   Age:     46
           Date of Birth:   09-13-1973




                             Inmate   (HARGROVE, ISAAC JAMES. Register No.: 54584-039)




                             Date




    Unit Manager / Chairperson                               Case Manager



    Date                                                     Date


Archived as of 04-22-2020                Individualized Reentry Plan - Program Review (Inmate Copy)        Page 3 of 3
